internal_revenue_service national_office technical_advice_memorandum number release date date third party communication none date of communication not applicable index uil no case-mis no tam-115459-09 ----------------------- --------------------------------------------- --------- ------------------------ --------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year involved date of conference --------------------------------------------------------------- --------------------- ---------------------------- ------------------------------- ---------------------- ------- ---------------------- legend taxpayer state a ----------------------------------------------------- --------------------------------------------- ------------- state a statutes ---------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------- ----------------------------------------------------------------------- individual a ------------------------------------------------- ---------------------------------------------------------------------------------------------- tam-115459-09 --------------------------------------------------------------------------------------------------------- c d x y z xx yy zz x y z month e date a date b year year year year year year year ---------------------------------- -------- -------- -------------- -- ---- -- -- ----------- ------------------------ ------ -------------- ---------------------------- ------------------------- ------- ------- ------- ------- ------- ------- ------- tam-115459-09 year year year issue ------- ------- ------- whether the general declaration of taxpayer's surplus made in month e of year constitutes a deductible policyholder_dividend within the meaning sec_811 of the internal code for the year tax_year conclusion the general declaration made in month e of year of taxpayer's surplus does not constitute a policyholder_dividend within the meaning of sec_811 deductible in the year tax_year facts taxpayer is a workers’ compensation self insurance_trust formed in year pursuant to a state a statute for federal_income_tax purposes it files a form 1120-pc u s property and casualty insurance_company income_tax return taxpayer has a number of employer members each with a positive net_worth associated with the c industry which are allowed under the state a statute to pool their liabilities and form a self insurance fund each member of the group becomes jointly and severally liable for the workers’ compensation liabilities of each other member of the group taxpayer's tax_year is a calendar_year the group of employer members are required by state a statute to meet certain financial and investment requirements for example the group must have at least dollar_figurex of net_worth taxpayer in turn is restricted to certain investments such as united_states treasury securities deposits that are insured by the federal deposit insurance corporation and corporate bonds having a minimum rating of a by the x y or z rating agencies while the workers’ compensation self-insurance funds operating in state a are not considered to be insurance_companies for state regulatory purposes under a separate state a statute the state a department of insurance the department has certain authority over the funds further if a fund’s operating_expenses are kept low in if such a self insurance fund is properly organized and implemented participation in such insurance fund satisfies a member employer’s responsibility under state a’s workers’ compensation law tam-115459-09 relation to the fund’s premium and investment_income such funds often provide for policyholder dividends to assist in keeping track of a fund’s items of income and expense the department requires the funds to account for these items on a fund year basis all policies have a common anniversary date which coincides with the fund year concept a fund year will typically remain open and reflect activity until all claims are closed and paid with no remaining reserve liabilities all expenses are paid and any remaining funds are returned to members this means that premium income from a given year is matched against expenses for that year although expenses may actually be paid in later years taxpayer has a history of distributing policyholder dividends to its members over the years of its existence for year the state a statute is silent as to whether taxpayer has any need to notify the department of its intent to declare a dividend the state a statute is also silent as to what particular time when a distribution of dividends must be made a portion of the state a statute provides that any monies for a fund year in excess of the amount necessary to fund all obligations of the fund may be declared as refundable to the members of the fund by the board_of trustees the board_of trustees shall be authorized to distribute the refund at their discretion in accordance with the agreement establishing the fund and the following limitations a the amount of the distribution shall not exceed the surplus funds available in the fund year as indicated by the most recently completed audited financial statements of the fund b the board_of trustees shall notify the department in writing of their intent to make a refund to the membership the fund year to which the distributions apply and the amount of the distribution for each fund year thirty days prior to distribution c no distributions shall be paid if an open fund year has a deficit as set forth in paragraph b above taxpayer was required to notify the department in writing of its intent to distribute policyholder dividends from excess_proceeds thirty days prior to distribution according to individual a an official of the for year the state a statute provided that if a deficit exists in a fund year the fund shall eliminate the deficit or submit a plan for elimination of the deficit pursuant to regulations promulgated by the department tam-115459-09 department the notification is for actuarial purposes so that the department’s actuaries can verify that a fund has excess funds from which to pay the dividends a fund does not need the department’s approval to make the distribution however the purpose of the notification is to give the department an opportunity to evaluate a fund’s ability to pay the dividends until the department agrees that the fund has the ability to pay no distribution is made furthermore if the department objects in whole or in part then no distribution objected to by the department is made taxpayer's trust agreement with respect to policyholder dividends provides as follows the trustees are authorized to set_aside from premiums collected a reasonable sum for the operating_expenses and or administrative expenses of the trust all remaining funds coming into their hands during any one year of the trust shall be set_aside and shall be used for purposes such as payments of medical surgical hospital and nursing home expenses and payments of employees covered by this agreement including settlements awards judgments legal fees and costs in all contested cases payments of lawful assessments as required by state a reimbursement legally required pursuant to the terms of any bond excess insurance_policy or similar agreement entered into by the trust distribute dividends to members in such manner as the board shall deem to be equitable including but not limited to limiting distribution to members with a loss ratio not in excess of a level designated by the board any member who has participated in the trust for any particular fund year may share in pro-rata distributions of dividends attributable to that fund year regardless of when such dividends might actually be paid if a said member participated in the trust for the year for which such distribution is being made and b said member is a member in good standing of the trust and the b organization as of the date specified by the trustees at the time the dividend declaration was made notwithstanding anything herein to the contrary it is the intention of the trust agreement that ultimately all net gains from all sources of income received by the trust will be returned to all eligible members with regard to the impact of the department’s impact of taxpayer’s practice of paying policyholder dividends at the national_office conference held in this case taxpayer’s representative provided an illustration of the department’s regulatory oversight that is taxpayer proposed paying a dividend with respect to a certain number of fund years and sent a letter to that effect to the department the department wrote back that taxpayer had a deficit for an earlier fund year taxpayer then responded to the department that it proposed to take surplus from another fund year to extinguish any deficit in the earlier fund year and that action resolved the concern the department had raised tam-115459-09 annually usually in month e of a year taxpayer’s board_of trustees board holds a meeting that among other items will typically involve the general declaration of dividends_to_policyholders with respect to the current fund year this same annual board meeting will also usually involve specific dividend declarations with respect to open past fund years the amount of the specific dividend declaration for past open fund years depends primarily on favorable loss development of claims of those past fund years and the actual payment to eligible members will follow the specific dividend declaration within a matter of several months immediately prior to year taxpayer had fund year sec_2 through which were both open and had tentative balances due the members of taxpayer for those years provided that there was favorable loss development with respect to these individual fund years in month e of year the board made a general declaration with respect to policyholder dividends which provides in part as follows be it resolved that all taxable revenues less deductible expenses of taxpayer fund for the calendar_year is hereby declared as a dividend returnable to eligible members as soon as it is reasonable prudent to so it is further resolved that all accounting net_income for the year calendar_year is hereby declared as a dividend returnable to eligible members as soon as it is reasonably prudent to do so it is the intent of this resolution to return all income taxable or accounting to eligible members as quickly as is reasonable under the circumstances at the same meeting the board also made a specific declaration with respect to fund years and which amounts were actually paid to eligible members within a short time frame after the specific dividend declaration in year when taxpayer prepared its form 1120-pc for year it considered the information available with respect to the fund year information for year and claimed a policyholder_dividend deduction of dollar_figurey in that dollar_figurey amount for the anticipated year fund year surplus there was included a z d dividend which eligible members of taxpayer would receive if they attended certain training classes however the historic practice with respect to the d dividend was unlike the rest of the amount of the claimed policyholder_dividend of dollar_figurey based on the general declaration for year which was not ascertained and when ascertained not paid out for several years that the d dividend would actually be paid out before september of the year following the year of the general declaration of policyholder dividends law tam-115459-09 sec_461 provides that the amount of any deduction or credit allowed by this subtitle shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 of the income_tax regulations provides in part that under an accrual_method of accounting a liability as defined in sec_1_446-1 is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that established the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability see paragraph a iii a of this section for examples of liabilities that may not be taken into account until a taxable_year subsequent to the taxable_year incurred and see sec_1_461-4 through for rules relating to economic_performance sec_461 provides that for purposes of this title in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_1_461-4 provides in part that in the case of rebates or refunds economic_performance occurs when payment is made sec_461 provides in part that notwithstanding paragraph an item shall be treated as incurred during any taxable_year if i the all_events_test with respect to such item is met during such taxable_year determined without regard to paragraph economic_performance with respect to such item occurs within the shorter of a reasonable period after the close of such taxable_year or ½ months after the close of such taxable_year sec_461 provides that sec_461 shall not apply to any item for which a deduction is allowable under a provision of this title which specifically provides for a deduction for estimated expenses sec_832 provides for a deduction for dividends_and_similar_distributions paid or declared to policyholders in their capacity as such except in the case of a mutual fire insurance_company described in sec_832 for purposes of the preceding sentence the term dividends and other similar distributions includes amounts returned or credited to policyholders on cancellation or expiration of policies described in sec_832 for purposes of this paragraph the term paid or declared shall be construed according to the method_of_accounting regularly employed in keeping the books of the insurance_company sec_834 provides that the term dividends_to_policyholders means dividends_and_similar_distributions paid or declared to policyholders for purposes of tam-115459-09 the preceding sentence the term paid or declared shall be construed according to the method regularly employed in keeping the books of the insurance_company sec_1_822-12 provides in part as follows if on the other hand the method_of_accounting so employed is the accrual_method the deduction or a reasonably accurate estimate thereof for dividends_and_similar_distributions declared to policyholders for any taxable_year will in general be computed by adding the amount of dividends_and_similar_distributions declared but unpaid at the end of the taxable_year to dividends_and_similar_distributions paid during the taxable_year and deducting dividends_and_similar_distributions declared but unpaid at the beginning of the taxable_year if an insurance_company using the accrual_method does not compute the deduction for dividends_and_similar_distributions declared to policyholders in the manner stated it must submit with its return a full and complete explanation of the manner in which the deduction is computed in revrul_57_134 1957_1_cb_210 the insurance_company on november 15th of the taxable_year declared a dividend to policyholders of all company profits in excess of dollar_figurex dollars for such taxable_year payable after the close of the year the dividend was paid on january 20th of the following year revrul_57_134 stated that the declaration cannot create a debt at the time the resolution therefor is adopted by the board_of directors because losses may occur during the remainder of the year which would more than offset the corporation’s prior earnings for such year accordingly under such resolution no debt between the corporation and the policyholders can be created until the taxable_year has closed since only then would it be clear whether there would be earnings available for the purposes of the dividend declaration at the end of the taxable_year during which the dividend is declared pursuant to a resolution of the board_of directors however all events will have occurred which fix the company’s liability for the dividend and such liability cannot be affected by anything transpiring after that time analysis in summary the service believes the amount declared as a policyholder_dividend for year i is not deductible under sec_832 because the fact of liability under the accrual_method of accounting is contingent and the economic_performance requirement of sec_461 has not been met accrual accounting-contingency sec_832 provides a deduction for policyholder dividends_paid or declared the statute states that the term paid or declared shall be construed according to the method_of_accounting regularly employed in keeping the books of the insurance_company under the accrual_method of accounting a liability is incurred in the taxable_year in which all the events have occurred that establish the fact of the tam-115459-09 liability and the amount of the liability can be determined with reasonable accuracy sec_1_461-1 although expenses may be deductible before they have become due and payable liability must first be established 481_us_239 if all the events necessary to establish the fact of liability have not occurred the liability is contingent upon the prior occurrence of a particular event a condition_precedent and may not be accrued for purposes of deduction 56_tc_1083 aff'd 482_f2d_150 3d cir 348_f2d_485 cert_denied 382_us_1009 in our view the required fact of liability has not been established by the general declaration for year such a liability is at that point contingent on the existence of taxpayer’s profits which in turn is dependent on the future claims loss development if the loss reserve set up for year proves inadequate in future years profits will be reduced to pay claims and in turn reduce taxpayer's liability to pay the year declared dividends in 253_f2d_691 3rd cir aff’g 150_fsupp_355 d del cert_denied 358_us_827 the court considered a corporation’s contingent obligation to repay its two major shareholders for providing advances to the corporation which were used to pay dividends on preferred_stock to other shareholders the agreement between the parties provided for their reimbursement conditioned upon the declaration of the semi-annual current dividend on the preferred_stock and the existence of profits these conditions were required to be met before the corporation’s liability to pay principal and interest to the two major shareholders became absolute the court held that only after the regular dividend for the current semi-annual period was declared on outstanding preferred_stock liability to repay the interest on advances accrued when profits excluding consideration of dividends accumulated but not paid was sufficient to enable taxpayer to repay with interest the advances made by the majority shareholders the facts of the present case bear certain similarities to the situation in american bemberg in that there are certain conditions precedents or benchmarks that must occur before the fact of liability exists as to the members of a particular fund year there has be a profit in that particular fund year this is the basic contingency problem ie the amounts subject_to the general declarations but held for long periods of time by taxpayer without being actually paid out to the participants are subject_to being paid to claimants because of unfavorable loss development which could cause initially anticipated profits to not come to fruition in practice there are also other benchmarks that are important in moving from contingent to non-contingent liability status for example the setting aside of amounts in the more specific declarations relative to amounts to be paid with respect to other fund years associated with this action is the involvement of the department in providing feedback to the funds with respect to actuarial and financial matters and that tam-115459-09 might have a bearing on their ability to actually pay the amount of the dividends they propose whether a business_expense has been incurred as to permit an accrual basis taxpayer to deduct it under sec_162 is governed by the all_events_test that originated in anderson supra that test is contained in sec_1_461-1 which provides that u nder an accrual_method of accounting an expense is deductible for the taxable_year in which all the events have occurred which determine that fact of the liability and the amount thereof can be determined with reasonable accuracy in united_states v general dynamics corp supra the court held that where filing is a condition_precedent to liability an accrual basis taxpayer providing medical benefits to its employees cannot deduct at the close of the taxable_year an estimate of its obligation to pay for medical_care obtained by employees or their qualified dependents during the final quarter of the year claims for which have not been reported to the employer it is fundamental to the all_events_test that although expenses may be deductible before they have become due and payable liability must first be firmly established this is consistent with our prior holdings that a taxpayer may not deduct a liability that is contingent see 280_us_445 or contested see 321_us_281 nor may a taxpayer deduct an estimate of an anticipated expense no matter how statistically certain if it is based on events that have not occurred by the close of the taxable_year 291_us_193 cf 367_us_687 united_states v general dynamics corp id pincite if all the events necessary to establish the fact of liability have not occurred the liability is contingent and may not be accrued for purposes of deduction abkco industries inc v comm'r supra field enterprises inc v united_states supra in these cases the court held that the taxpayer's liability for the payments in question in abkco industries royalties and in field enterprises inc quality bonuses was contingent upon the prior occurrence of a particular event a condition_precedent in this case taxpayer's business is insuring workers'_compensation risks and thus is liable for all appropriate claims under the insurance policies sold to its members taxpayer's excess surplus is returned to members as policyholder dividends but this excess surplus is net of all workers'_compensation claims for a fund year the condition_precedent to taxpayer's fact of liability for policyholder dividends is the satisfaction of all legal responsibility to pay claims for a particular fund year an illustration of a financial issue that might be raised by the department that could have an impact is its role in enforcing the statutory requirement that only a rated bonds are entitled to treatment as admitted_assets for regulatory purposes tam-115459-09 in the year that taxpayer declares a policyholder_dividend it also sets up and deducts for tax purposes a loss reserve for workers'_compensation claims both case reserve and incurred but not reported ibnr only a loss reserve that is fair and reasonable may be deducted sec_1_832-4 if that reserve proves to be inaccurate then a taxpayer can take a tax deduction in a subsequent year either when it increases its reserve or pays a claim policyholder dividends are also deductible in general if paid thus a taxpayer could offset its entire income by ordinary business_expenses workers'_compensation claims and policyholder dividends the tax problem is one of timing because the current fair and reasonable estimate of losses is most likely inaccurate taxpayer keeps the declared dividend in order to pay for future unanticipated claims taxpayer's dividend declaration amount is a solvency reserve retained to pay those increased claims only when the claims activity of a particular fund year are settled or final can the excess surplus if any of a fund year be accurately determined and actually paid out to members the prudent business man often sets up reserves to cover contingent liabilities but they are not allowable as deductions 280_us_445 taxpayer has addressed the legal issue of whether taxpayer's declared dividends do not satisfy the all_events_test of the accrual_method of accounting because they are subject_to a contingency at the national_office conference taxpayer cited revrul_57_134 as authority the service disagrees that revrul_57_134 is authority supporting taxpayer the ruling does not contain any facts regarding contingencies as to fact of liability as is present in this case indeed the taxpayer in the ruling paid the dividend in january of the year following the year in which the dividend declaration was made which would suggest that no contingency existed at the end of the year of declaration consequently it is appropriate to ask taxpayer why it keeps the declared dividend for so long before actually paying it out to members taxpayer in its written submission of date a offered various comments addressing the question of why the trustees take so long to pay back projected fund year surplus taxpayer states that actual payment of the declared dividend is usually deferred until it is prudent to return the funds to eligible members any actuary will tell you that it takes several years for a worker's compensation fund year claims portfolio to mature claim losses are based in part on estimate of future medical_expenses and future lost wages depending on the nature of the claim some claims become worse than originally thought others can be settled for less than the original estimate the trustees believe it is simply not prudent to return all projected excess revenues to members all at once and hope the estimate of unpaid incurred losses turns out to be tam-115459-09 correct as the fund year matures the trustees pay to eligible members a portion of the estimated fund surplus for that fund year taxpayer submission of date b pincite because each member of taxpayer is liable in solido for the claims made against taxpayer the trustees are very concerned about returning projected surplus too quickly to eligible members the last thing in the world the trustees want to do is be in a position where they have paid out more than the projected surplus and must either transfer surplus from another fund year or make a special assessment against the members to cover any projected deficit taxpayer submission of date a pincite the trustees are also cognizant of their obligation to be fair to all members since its inception taxpayer has not returned dividends to members whose loss ratio for a fund year it greater the xx the reason for this rule is two-fold it encourages the member to implement loss prevention procedures and rewards those members who have directly contributed to the surplus in the early years following a fund year case specific reserves are typically set conservatively to ensure that the claim will settle for less than the estimated amount because of this practice a member's loss experience for a fund year might be initially in excess of xx but may eventually decline below xx thereby making the member eligible to receive a dividend from that fund year if the trustees allow the claims experience to mature over a few years before returning the lion's share of projected surplus for a fund year the trustees are able to more equitably distribute dividends to eligible members taxpayer submission of date a pincite and taxpayer further states that the trustees believe that their approach is a sound and reasonable business practice which does not result in any loss of revenue to the government there is no profit or gain which goes untaxed the tax is merely deferred until the trustees determine that it is prudent and reasonable to return the surplus to the members typically between years yy and following a fund year taxpayer submission of date a pincite taxpayer submits the following illustration assume the initial projected surplus for the fund year is dollar_figure 6x which is deducted as a policyholder_dividend on the 200---tax return assume that in it appears that the projected surplus for is overstated by dollar_figurex due to an increase in estimated claim expense for that year the fund's reserve for dividends payable would be reduced during to recognize the revision to the estimate of surplus for the fund year if the projected surplus for the year standing alone is dollar_figure 5x the dividend deduction for the year would be dollar_figure 5x less the dollar_figurex adjustment to the reserve from the year or a net deduction of dollar_figure 5x for the year the formula in sec_1_822-12 b is being followed reserves at end of year dollar_figure 1x million less dividends_paid from the reserve dollar_figure less reserve at beginning of the year dollar_figure 6x equals dividend deduction of dollar_figure 5x taxpayer submission of date a pincite tam-115459-09 taxpayer in summary concludes that taxpayer was created as a liquidating_trust it must operate substantially at cost it must return all underwriting gain and investment_income to eligible members from each fund year the trustees have no other choice it is a contractually mandated obligation which is fixed at the end of each fund year taxpayer submission of date a pincite the service believes that the comments submitted by the taxpayer and set out above are consistent with the service's conclusion that the fact of liability has not occurred in the year that a fund year policyholder_dividend is declared economic performance- sec_461 the service believes that the economic_performance provision of sec_461 enacted in literally applies to all accrual basis taxpayers and in this case would require the postponement of the claimed deduction until an actual cash payment of the dividend is made to members as regard to the exceptions made available in sec_461 the recurring_item_exception provide in sec_461 does not apply because the general declaration made by taxpayer is not followed by payment within the time frames allowed by sec_461 and the exception provided by sec_461 does not apply because the sec_832 does not specifically provided for a deduction for estimated expenses taxpayer makes several arguments regarding the applicability of the economic_performance rule_of sec_461 one argument is that in the congress changed that law to effectively deny a deduction for policyholder dividends until paid for life_insurance_companies if congress had intended to deny a deduction for dividends until paid for non-life insurance_companies it could have easily done so the service disagrees the argument that congress has not specifically amended sec_832 by addressing self insurance funds by name does not answer the issue of whether sec_461 is applicable to taxpayer the service position is that sec_832 requires a taxpayer to follow its method_of_accounting which generally is the accrual_method and under such method includes the all_events_test sec_461 states that the all_events_test is not satisfied until economic_performance occurs arguably congress has not amended sec_832 because it is satisfied with current accrual economic_performance conditions for allowing a policyholder_dividend deduction taxpayer cites the conference_report to the technical_and_miscellaneous_revenue_act_of_1988 pub_l_no h conf r pincite conf_rep regarding the definition of certain workers'_compensation funds as supporting its position the conference committee deleted b of the house bill which stated that the group be bound by state law or regulation or by its governing documents to promptly return to its members all monies not needed to pay or reserve against claims under the state workers' disability compensation laws and expenses thus the tam-115459-09 opportunity to apply economic_performance requirements for the return of the excess of earnings_and_profits in the form of declared dividends was specifically deleted by congress the service disagrees in addition to the various service arguments made above the service would note that the application of sec_461 would grant a taxpayer a long time period to pay the dividend that under the promptly return condition in the rejected legislation because of the recurring_item_exception in sec_461 caveat a few years prior to year taxpayer instituted a d dividend program we have not developed additional facts in sufficient detail to make a determination whether that program has any impact on the analysis contained in this memorandum a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent s
